UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 15, 2010 Benihana, Inc. (Exact Name of Registrant as specified in its Charter) Delaware 0-26396 65-0538630 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 8685 Northwest 53rd Terrace, Miami, Florida (Address of Principal Executive Offices) (ZIP Code) Registrant's telephone number, including area code: (305) 593-0770 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 - Entry Into a Material Definitive Agreement. On June 10, 2010, Benihana Inc. ("Registrant") and InfoSync Services, LLC ("Vendor"), executed an Outsourcing Services Agreement (the “Agreement”) pursuant to which Vendor will provide to Registrant accounting and information services described in the Agreement. The original term of the agreement will generally continue for 36 months following the start of processing date with subsequent 2 year renewal options available to the Registrant, and Registrant has agreed that Vendor will be the exclusive provider of the services which are the subject of the Agreement. The description of the above document is qualified in its entirety by reference to a copy of the document filed herewith as Exhibit 10.1, which is incorporated herein by reference. Item 9.01 - Financial Statements and Exhibits. (d)Exhibits Exhibit Number Exhibit Outsourcing Services Agreement entered into as of June 10, 2010 between Benihana Inc. and InfoSync Services, LLC SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. BENIHANA INC. By:/s/Richard C. Stockinger Richard C. Stockinger, Chief Financial Officer and President Dated: June 15, 2010 EXHIBIT INDEX Exhibit Number Exhibit Outsourcing Services Agreement entered into as of May 20, 2010 between Benihana Inc. and InfoSync Services, LLC
